Citation Nr: 0313960	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-04 131	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

(The issue of entitlement to service connection for low back 
pain will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1975 to September 1975, and on active duty from July 1977 to 
October 1987.  The veteran had also a period of active 
service from October 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  Following a review of the claims 
folder, the Board determined that additional information was 
needed prior to issuing a decision on the merits of the 
veteran's claims.  Thus, in June 1998, the Board remanded the 
claims to the St. Petersburg, Florida Regional Office for 
additional development.  In November 1999, the veteran's 
claims folder was transferred to the New Orleans, Louisiana 
Regional Office (RO).  

In a March 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and bone spurs of both 
heels.  The grant constitutes a full award of the benefits 
sought on appeal with respect to these issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there is no 
jurisdiction conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for these disabilities, those issues are not now in appellate 
status.  Id. at 1158.

The Board is undertaking additional development on the issue 
of entitlement to service connection for low back pain 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  There is no competent medical evidence linking a claimed 
psychiatric disorder to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, eliminates the concept of a well-grounded claim, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, the 
supplemental statements of the case issued by the RO, and the 
Board remand of June 1998.  He has been told that he needed 
to submit evidence supporting his assertions that he has a 
current psychiatric disorder and that it is related to his 
military service.  Moreover, he has been told that the 
evidence did not originally show that his claimed disability 
was service-connected but he was told of the evidence needed 
to support his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of supplemental 
statements of the case that spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA also informed him that it would request these records and 
other evidence, but that it was his responsibility to ensure 
that the VA received the records.  Additionally, in order to 
ensure that an adequate evaluation of the veteran's 
disability was procured and before the VA, the veteran 
underwent two separate and distinct psychiatric evaluations.  
Therefore, VA has adequately notified the veteran of the 
evidence it would obtain and of the evidence that was 
necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  It 
also provided a medical examination of the veteran in order 
to determine whether the veteran was now suffering from a 
ratable psychiatric disorder and the etiology of such a 
condition.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c); 4.9 (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder was originally denied in an 
August 1995 rating decision.  The claim was subsequently sent 
to the Board, which decided that the claim should be remanded 
for further development.  As a result of the Board's June 
1999 remand, the claim was returned to the St. Petersburg, 
Florida Regional Office for the purpose of obtaining 
additional medical records that were not included in the 
claims folder.  The Board also requested that another 
psychiatric evaluation be accomplished in order to determine 
whether the veteran was suffering from a psychiatric disorder 
and if so, was it etiologically related to his military 
service.  

In February 2000, such a psychiatric evaluation was 
accomplished through the New Orleans VA Medical Center.  The 
veteran expressed what he believed were his symptoms and 
manifestations.  After intense questioning by the examiner, 
and a review of the veteran's claims folder - including his 
medical records, the examiner determined that the veteran was 
not suffering from an active psychiatric disorder.  The 
doctor further wrote:

	. . . While it is possible that at 
times the patient experiences what would 
qualify for an adjustment disorder when 
he feels like his compensation request is 
not being given the attention it needs, I 
was not able to elicit convincing 
symptoms of this disorder at present.

Under Axis I, the examiner reported that the veteran had a 
history of an adjustment disorder with depressed mood 
disorder.  Also written under Axis IV with respect to 
stressors was the conclusion that the veteran felt emotional 
distress because he was not receiving "appropriate" VA 
compensation.

On the occasion of a hearing on appeal before a VA hearing 
officer in June 2001, the veteran testified that he was 
experiencing stress and tension.  He stated that because of 
the stress and tension, he had been suicidal.  His spouse 
noted that sometimes the veteran would become uncontrollable 
because of excessive tension.  

A second psychiatric evaluation was performed in February 
2003.  Before the examination, the veteran admitted that he 
had not received psychiatric care except for substance abuse.  
Upon completion of that exam, the doctor wrote:

	. . . There is no impairment of 
thought processes or communication.  He 
is not psychotic.  No inappropriate 
behavior is exhibited.  He is neither 
suicidal nor homicidal.  Personal hygene 
is excellent.  He is oriented in all 
spheres.  There is not detectable loss of 
memory.  There are no obsessive rituals.  
The rate and flow of speech is 
satisfactory.  His responses are 
relevant.  There is no history of panic 
attacks.  He denies any significant 
depressive symptoms.  He does not meet 
the criteria for depression.  Any anxiety 
only relates to "how this turns out" in 
terms of receiving VA compensation or 
being reinstated in the Army. . . .

Besides the veteran's substance abuse, no other psychiatric 
diagnosis or disorder, besides a not otherwise specified 
personality disorder, was found.  In this regard, a review of 
the veteran's VA medical records do show a diagnosis of an 
adjustment reaction with depressed mood.  This diagnosis was 
given in 1995 and was accomplished as an initial psychiatric 
evaluation prior to treatment for substance abuse.  When the 
veteran was not receiving treatment for substance abuse, a 
psychiatric disorder was not diagnosed as evidenced by the VA 
examinations of February 2000 and February 2003.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of a current 
ratable psychiatric disability, to include an acquired 
psychiatric disorder.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  Thus, in 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by his spouse or himself are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, 
while the veteran can testify about pain or about symptoms he 
may experience, he may not self-diagnose a disability, 
disease, or disorder.

Service connection is warranted for a ". . . [d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ." 38 
U.S.C.A. § 1110 (West 2002).  Upon review of the record, the 
Board finds that there is no competent medical evidence of 
current mental disorder.  In the absence of proof of a 
current disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of a current psychiatric 
disorder, the Board concludes that service connection is not 
for application.  Hence, the veteran's claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

